Citation Nr: 1402861	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  06-39 218	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran had active duty service from December 1977 to March 2005.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision, by the St. Petersburg, Florida, Regional Office (RO).  The Veteran testified at an October 2010 Board hearing.  A transcript of that hearing is of record and has been associated with the claims file.  

In April 2011, the Board remanded the case to the RO for further evidentiary development.  By a June 2012 letter, the Veteran was notified that the judge who conducted the October 2010 hearing was no longer employed by the Board.  The Veteran was given the opportunity for another hearing before a judge who would decide his case.  Later in June 2012, the Veteran indicated that he did not desire another hearing.  

By a November 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for a cervical spine disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in September 2013, and the Court thereafter issued an order granting the motion.  The Board's November 2012 denial of service connection for a cervical spine disorder was remanded to the Board for readjudication consistent with the motion.  

The basis for the remand, as set out in the September 2013 Joint Motion, was that the Board provided inadequate reasons and bases for its decision.  Significantly, the parties to the Joint Motion agreed that the Board failed to consider the Veteran's contentions that he first sought treatment for his neck and back in 2007 and he was diagnosed with cervical spondylosis; as such, it was determined that the Board did not fully consider the lay evidence of continuity of symptomatology.  

The Joint Motion also determined that the Board failed to meet its duty to assist the Veteran by relying on the inadequate medical opinion provided by a June 2011 VA examiner.  The Joint Motion noted that, in June 2011, the VA examiner stated that the Veteran's mild cervical spondylosis was less likely as not caused by or a result of active service or any event therein.  He stated that the cervical spine problem was a chronic condition that progresses with age.  The parties to the Joint Motion agreed that the examiner's rationale was insufficient because he did not address whether the Veteran's condition had its onset in service, especially in light of the Veteran's lay evidence of in-service onset, lay evidence of post-service treatment as early as 2007, and post-service documentation of treatment as early as 2009.  The parties to the Joint Motion further noted that, while the examiner stated that age was a factor in causation, the examiner failed to recognize that the Veteran was already 48 years old by the time he left military service.  Therefore, it was determined that the examiner did not offer a reasoned medical explanation that connected supporting data with his negative nexus opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Court's finding that the June 2011 VA examination was inadequate, the Board finds that a remand is warranted in order to obtain new examination.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should schedule the Veteran for an examination of his cervical spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should identify all cervical spine disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder had its onset during active service or is otherwise traceable thereto.  In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including STRs showing treatment for neck pain in February 1979 and post-service medical records documenting treatment for the neck in 2009.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of symptoms since service must be set forth in detail.  

2.  The AOJ must ensure that all requested actions have been taken to comply with VA's duty to assist.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

